DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          WALTER WALLS, LLC,
                              Appellant,

                                      v.

              BRIGHT PROPERTY SOLUTIONS, LLC, et al.,
                           Appellees.

                               No. 4D21-2015

                            [November 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE
14-013069.

  Roman Groysman of the Law Offices of Roman Groysman, P.A., Fort
Lauderdale, for appellant.

  Robert W. Pittman of Robert W. Pittman, P.A., Miami, for appellee
Vadim Nestscheret.

DAMOORGIAN, J.

    Walter Walls, LLC (“Plaintiff”) appeals the order dismissing its action
with prejudice as a sanction for failing to appear for a noticed case
management conference. Although the dismissal order stated Plaintiff “did
not appear” for the conference and that “[t]his was not the first time”
Plaintiff failed to appear for a scheduled hearing, the order did not set forth
any specific findings establishing Plaintiff willfully and contumaciously
failed to attend the conference. This was error. See Kaufman ex rel.
Yelnick v. FS Tenant Pool III Tr., 87 So. 3d 1228, 1229 (Fla. 4th DCA 2012)
(reiterating that in order to dismiss an action as a sanction for failure to
attend a case management conference, “the trial court must also find that
the party willfully and contumaciously failed to attend the conference” and
the “[f]ailure to include a finding of such willful and contumacious
behavior in its order dismissing the case with prejudice is an abuse of
discretion by the trial court”); see also Petersen & Hawthorne, P.A. v. EMI
Enters., Inc., 115 So. 3d 1064, 1065 (Fla. 4th DCA 2013) (“The court’s order
merely stated that Appellant failed to attend the conference and did not
set forth any findings establishing that Appellant engaged in ‘willful and
contumacious’ behavior. This was not enough.”).

   Accordingly, “we reverse and remand to give the trial court the
opportunity, after reviewing the record, to make a determination on
whether [Plaintiff’s] failure to appear at the court-mandated case
management conference was willful, or in the alternative, to allow the
matter to proceed.” Schneider v. Spaeth, 133 So. 3d 1167, 1169 (Fla. 4th
DCA 2014).

   Reversed and remanded.

WARNER and CONNER, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2